        Case 6:19-mj-00252-JCM Document 1 Filed 10/28/19 Page 1 of 4                     Fl     LED
                                                                                            OCT 2 8   2019




                                                                                                      iii
                  UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS



 UNITED STATES OF AMERICA,


                         V.

                                                      CRIMINAL COMPLAINT
 JOEL       K.   DAVIS


                                                      CASE NUMBER:

        I,   the undersigned complainant being duly sworn, state the following is true and

correct to the best of my knowledge and belief,

        On or about October 27, 2019, at the Fort Hood Military Reservation, Western

District of Texas, a place within the special maritime and territorial jurisdiction of the

United States, defendant(s) did commit an assault with the intent to commit a felony,

except murder or a violation of section 2241 or 2242, in violation of Title 18, United States

Code, Section 11 3(a)(2).

                   On or about October 27, 2019, at the Fort Hood Military Reservation,

Western District of Texas, a place within the special maritime and territorial jurisdiction of

the United States, defendant(s) did, by force and violence, or intimidation, take or attempt

to take from the person or presence of another a thing of value, in violation of Title 18,

United States Code, Section 2111.

        I    further state that I am a(n) Military Police Investigator, Fort Hood Military Police.

and that this complaint is based on the following facts:

        SEE ATTACHED AFFIDAVIT
    Case 6:19-mj-00252-JCM Document 1 Filed 10/28/19 Page 2 of 4




continued on the attached sheet and made a part hereof: YES




                                      Mitchell D. WiHiams, INV, MPI

Sworn to before me and subscribed in my presence,


October 28, 2019                                    Waco. Texas
Date                                                City and State


Jeffrey C. Manske
U.S. Magistrate Judae
Name & Title of Judicial Officer                    Signature of Judicial Officer
         Case 6:19-mj-00252-JCM Document 1 Filed 10/28/19 Page 3 of 4




                                    United States District Court
                              Western District of Texas. Waco Division

                                          Affidavit
         Mitchell D. Williams, having been duly sworn, depose and say the following is true
        I.

according to my knowledge and belief
        1.Your Afliant is an Investigator for the Provost Marshal's Office. Fort Hood. Texas
76544. 1 have been employed as an investigator lbr ten months and my duties and
responsibilities include the investigation of assault with intent commit a felony, a violation of
Title 18. United States Code (USC) Section 11 3a(2): and the taking or attempt to take from the
person or presence of another anything of value by force and violence, or intimidation, within the
special maritime and territorial jurisdiction of the tJnited States, a violation ol' Title 18. United
States Code (USC) Section 2111. Your Afliant is currently involved in an investigation
regarding the activities of Joel Kawanza Davis.
        2. The statements contained in this affidavit are based on information provided to your
At'fiant by other law enforcement officers who investigate these types of crimes and through his
personal investigation. Your Atliant has set forth herein the facts I believe are necessary to
establish probable cause that said violation does exist.
        3. Since this affidavit is being submitted for the limited purpose of securing an arrest
warrant. your Alliant has not included each and every fict known to hini concerning this
investigation. Your aftiant has set forth only facts that I believe are necessary to cstablish
probable cause.
                                        Background of Investigation
        1.   Your Affiani. was notitied by Military Police Dispatch that they had received a 911
call from Alexandria Caper on October 27, 2019. At approximately 11:56 pm. Caper stated that
she had been sprayed with oleoresin capsicum in the face by a customer. Caper stated she had
already been to the house once and no one answered. Caper returned to the house alier receiving
a phone call from the customer. Caper was sprayed from the passenger side of her vehicle, across
the top of her vehicl&s roof Caper stated she was sprayed directly in the race. Caper stated she
observed the individual flee. running Wcst, towards Ti Mills Blvd. Fort Hood. TX. Military
Police Patrols were sent to Domino's pizza to retrieve the receipt and order number. The receipt
contained a fake name and number for the order. A be on the lookout was issued for a 2018
         Case 6:19-mj-00252-JCM Document 1 Filed 10/28/19 Page 4 of 4




white Chevrolet Trax. the known subject's vehicle description. Military Police
                                                                                 Patrol. SGT
Hernandez, conducted a trallic stop on 58" Street and Old lronsides. adjacent to Building
                                                                                             24013.
Fort Hood. TX, lhr failure to signal, The vehicle matched the description
                                                                           oi'the BOLO (be on the
lookout) previously issued. Upon the vehicle's stop. the passenger. later identilied as
                                                                                        Joel E)avis.
tied the scene and apprehended by Military Police Patrol SPC Shertield. The driver of
                                                                                      the
vehicle was identilied as A.U.lJ. and was apprehended by S(IT Hernandez. A vehicle
                                                                                     inventory
was conducted for the tow of the vehicle, The inventory revealed thur pizza boxes
                                                                                  containing the
same receipt number. oleoresin capsiewn spray. and a grinder. Military Police Patrols
transported Joel Davis and A.V.H. Military Police Patrols were also inlbrmed that Joel I)avis and
A.U.H were barred from the military installation. Joel Davis had been advised and invoked, and
was later put in a line up in the DUI room and was picked   out by      Caper. This is a Final Report.


                                               Conclusion

       I. Based upon the athrenientioned facts, there is probable cause to believe that one or
more violations of 18 United States Code, 11 3a(2). and 18 United States Code, 2111 have been
committed by Joel K. Davis.
       2. Accordingly, your Alliant respectfully requests   that   an   arrest warrant he issued lhr
Joel K. Davis.




                                                     Mitchell D. Williams. INV, MPI


Subscribed to and sworn beibre me on this the 28th day of October, 2019.




                                                     Jeffrey C. Manske
                                                     United States Magistrate Judge
